Citation Nr: 0323799	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00 18 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of a left 
knee injury.

4.  Entitlement to service connection for a bilateral ankle 
disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from September 1977 to 
April 1988.  

This appeal was originally before the Board of Veterans' 
Appeals (Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In January 2002, the Board 
remanded this matter for further development.  However, 
despite the RO's attempts to accomplish the requested 
development, such development was not accomplished as the RO 
was unsuccessful in locating and communicating with the 
veteran.  The case has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACTS

1.  The veteran failed to show for VA examinations scheduled 
to determine the etiology of any disorder of the neck, left 
knee and ankles, as well as any psychiatric disorder.

2.  The current medical evidence neither shows the presence 
of any left knee, neck, or bilateral ankle disorder, nor does 
the evidence show that in-service trauma resulted in any 
chronic left knee, neck, or ankle disorder.  

3.  Paranoid schizophrenia was first shown many years after 
separation from service and has not been medically linked to 
any disease or injury sustained in service.


CONCLUSIONS OF LAW

1.  Disorders of the left knee, neck, and ankles were not 
incurred or aggravated in-service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326, 3.655 (2002).

2.  Paranoid schizophrenia was not incurred or aggravated in 
service, and it may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326, 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a change in the law during the pendency of the 
veteran's claims.  Under the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), the obligations of VA with respect to the duties to 
assist and notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

The Board notes that the RO has considered this claim under 
the new law.  In a January 2001 letter to the veteran the RO 
notified the veteran of the new law, notified him of the 
evidence considered, notified him that the RO would assist 
him in obtaining additional evidence to support his claim, 
and provided notice as to what he needed to do to help 
support his claim.  The veteran failed to respond.  

The RO subsequently issued a supplemental statement of the 
case (SSOC) in September 2001, again notifying him of the 
evidence of record, the applicable law and regulations, the 
reasons for the denial, and that he may still submit evidence 
in support of his claim.  While the SSOC erroneously made 
reference to the provisions of the old regulation which 
required the submission of a well-grounded claim, in the 
Reasons and Bases section of the SSOC the RO made clear that 
the law had changed with regard to well-groundedness and that 
the claims were being reconsidered under the new law.  The RO 
specifically indicated that it would consider the claim on  
the merits.  Hence, any reference to the old law was 
harmless.

In addition, the Board's January 2002 Board remand notified 
the veteran of the new law and regulations.  Further, the 
veteran was notified of the duties imposed on VA under the 
law in that the Board instructed the RO what additional 
action must be accomplished under the new law.  The veteran 
was also notified of what he was required to do in order to 
help support his claim.

In letters dated in January 2002, April 2002, and June 2002, 
the RO requested that the veteran submit additional 
information to help support his claim.  Again, the veteran 
did not respond, and none of these letters was returned as 
undeliverable.  In October 2002, the veteran was scheduled 
for VA examinations, however, he failed to report for the 
examinations.  In a December 2002 letter, the RO contacted 
the veteran noting his failure to report as well as the 
provisions of 38 C.F.R. § 3.655.  The RO advised that if the 
appellant were willing to report for another VA examination, 
that he should contact the RO.  The December 2002 letter was, 
however, returned as undeliverable, as was a January 2003 
SSOC.  In this respect, however, it is well to note that it 
is the veteran's responsibility to keep VA appraised of his 
whereabouts.  VA is not required to turn up heaven and earth 
to find him.  Hyson v. Brown, 5 Vet.App. 262 (1993). 

The Board notes that the January 2002 remand advised the RO 
that a medical release form for Rockingham County Mental 
Health Center in North Carolina was of record, and that the 
RO should obtain the records from that facility.  In January, 
April, and June 2002 letters, the RO made requests for 
another medical release in order to obtain the records from 
that facility.  The veteran did not respond.  Upon further 
review, it is not necessary to remand the matter to the RO to 
obtain such records.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Board concludes that the veteran has been provided with 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  By his inaction the veteran 
demonstrates that he is not willing to provide any assistance 
necessary to obtain any additional  pertinent evidence that 
may be available, but absent from the record.  The Board 
finds that any failure on the part of VA to further notify 
the veteran what evidence would be secured by VA and what 
evidence would be secured by him is harmless.  Quartuccio v. 
Principi,16 Vet. App. 183 (2002).

The veteran contends that he sustained a left knee fracture 
in service, and claims entitlement to service connection for 
residuals of this fracture.  He also contends that he 
sustained bilateral ankle injuries in service and that he 
should receive service connection for residuals of these 
injuries.  In addition, he claims that he suffers from 
paranoid schizophrenia and a neck disorder which had their 
onset in service.  

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service, or 
if preexisting service, was aggravated therein.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  When a chronic disease, such as 
schizophrenia (psychosis) becomes manifest to a degree of 10 
percent or more within one year of separation from service in 
a veteran who served for a period of 90 days or more after 
December 31, 1946, such chronic disease will be considered to 
have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.

A review of the veteran's service medical records indicates 
that at his enlistment examination in July 1977, no pertinent 
abnormalities were noted.  Treatment records dated in June 
1979 indicate that he sustained trauma to the right ankle.  
X-rays were within normal limits.  He was treated for a right 
ankle sprain in June and July 1979.  

In August 1981, he was seen for neck pain and headaches.  The 
treatment report notes that his headaches began after being 
hit in the head while playing football.  He was diagnosed 
with neck muscle spasm.  

In December 1981, the veteran sustained a hairline fracture 
of the left patella without dislocation.  

In April 1984, he sprained his left ankle while playing 
basketball.  X-rays of the left ankle showed no 
abnormalities.   The veteran was placed on a temporary 
profile. 

The veteran's service medical records also indicate that in 
June 1984, he underwent a medical examination.  The Report of 
Medical History (Standard Form 93) indicates, in pertinent 
part, that the veteran reported a history of swollen or 
painful joints and foot trouble.  The examiner's report 
noted, in pertinent part, that the veteran sustained a 
hairline fracture of the left patella in 1981, was treated 
with rest, and had full recovery.  It appears that the 
history of swollen and painful joints was also related to the 
right elbow as he underwent an aspiration of that joint's 
bursal sac, and continued to have occasional elbow pain 
postoperatively.  With regard to the foot trouble, it appears 
that the veteran suffered from occasional athlete's foot, 
which he self-treated.  The examiner also noted that the 
veteran denied personal or family history of psychosis or 
disturbance of consciousness.  The Report of Medical 
Examination (Standard Form 88), also dated in June 1984, 
indicated that the veteran had two scars on the left leg; one 
scar was below the knee secondary to trauma, and another scar 
was in the anterior aspect of the left knee, secondary to 
trauma.  The Standard Form 88 again noted that the veteran 
had a hairline fracture of the left patella in 1981, was 
treated with rest, and had a full recovery.  

The veteran's November 1987 separation physical examination 
notes that he had full range of left knee motion and 
strength.  On the Report of Medical History, the veteran 
reported, in pertinent part, that he had swollen or painful 
joints and foot trouble.  The examiner indicated that the 
veteran had a hairline fracture of the left patella in 1981 
secondary to falling on the sidewalk, that he was treated 
with cast, and that there were no complications or sequelae.  
Again, it appears that the painful joint/swollen joints refer 
to his right elbow.  The examiner noted that the veteran 
underwent an aspiration of the right elbow bursal sac, and 
that he still had complaints of swollen or painful 
joints/painful or trick elbow.  With regard to the foot 
trouble, the examiner indicated that the veteran had painful 
arches, for which no medical attention had been sought.  The 
examiner noted that the veteran denied any personal or family 
history of psychosis or disturbances of consciousness.  
Physical examination in November 1987 was negative for any 
neck, left knee or ankle disorder.  Further, schizophrenia 
was not diagnosed.

The post-service medical records indicate that the veteran 
was diagnosed with paranoid schizophrenia in 1998.  No 
opinion was offered linking the disorder to service.

The Board notes that an October 1998 VA treatment report 
noted that examination of the extremities showed full range 
of motion, no swollen joints, and normal muscular 
development.  There are no other pertinent findings in the 
post-service medical records.

The pertinent provisions of 38 C.F.R. § 3.655 provide that 
when entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  In the case at hand, the 
Board acknowledges that the veteran received in-service 
treatment for bilateral ankle injuries, a neck muscle injury, 
and a left knee hairline fracture.  However, there is no 
current medical evidence indicating what are the residuals of 
these injuries (if any).  It is noted that a 1984 medical 
examination reported that the veteran had scars on the left 
knee secondary to trauma; however, it is not clear whether 
this is related to the hairline fracture or other trauma.  
Further, the separation examination does not indicate that 
the veteran has any residuals from the bilateral ankle 
injuries, the left knee fracture, or any neck trauma.  
Moreover, current medical records do not show that any 
present disability is related to any of the above-mentioned 
in-service injuries.  As the veteran has failed to report for 
VA examinations, which were scheduled to determine whether he 
had any residuals of the above-noted injuries, and since all 
other evidence of record does not show any residual disorder 
related to his military service, the Board must deny the 
claims for service connection for any left knee, bilateral 
ankle, or neck condition.    

With regard to the veteran's claim of entitlement to service 
connection for schizophrenia, the Board notes that there is 
no evidence of treatment for schizophrenia in service.  In 
addition, the evidence of record does not indicate the onset 
of schizophrenia within one year of separation from service.  
While there is current medical evidence indicating a 
diagnosis of schizophrenia, there is no medical nexus to 
service.  The Board notes that there may be treatment records 
from the Durham and Roanoke VA Medical Centers, from 1990 and 
1992, which are outstanding.  (See January 1991 hospital 
report from the Salem VA Medical Center (VAMC), and October 
1998 hospital report from Phoenix, Arizona, VA Medical 
Center.)  However, the record indicates that these records 
pertain to treatment for detoxification.  Thus, they are not 
pertinent to the claim for schizophrenia and there is no 
prejudice to the veteran in not obtaining those records.  
Given that the veteran failed to report for VA examination, 
which was scheduled to determine the date of onset and 
etiology of any current schizophrenia, and given that the 
disorder was not shown within one year of separation from 
service, the claim for service connection must be denied.  

In reaching the decision to deny all of the veteran's claims, 
the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for paranoid schizophrenia, residuals of a 
neck injury, residuals of a left knee injury, and for a 
bilateral ankle disorder is denied.


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



